Citation Nr: 0424553	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-04 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the 
calculated amount of $23,304.00.    

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that two separate overpayments have been 
created in this case.  The veteran sought waiver of recovery 
of each of those overpayments, which were denied by the 
Committee in decisions dated in February 2001 and January 
2002.  The veteran submitted a notice of disagreement in 
April 2002, which is timely only with respect to the January 
2002 decision.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2003).  Therefore, although the 
veteran's total debt to VA is greater than the specified 
amount in question here, the Board finds that the issue with 
the debt amount listed above is the only issue properly in 
appellate status.  

The Board also notes that in his August 2002 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, in correspondence received in June 2003, he withdrew 
that hearing request.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran perfected an appeal of the January 2002 decision 
of the Committee denying waiver of recovery of overpayment of 
non-service-connected disability pension benefits in the 
calculated amount of $23,304.00.  However, in correspondence 
received in July 2001 and April 2002, the veteran challenges 
the validity and amount of that debt.  

When a veteran both challenges the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt.  At that point, the veteran's request 
for waiver should be referred to the Committee on Waivers and 
Compromises.  If waiver is denied, the veteran must be 
informed of his right to appeal both decisions to the Board 
of Veterans Appeals.  VAOPGCPREC 6-98.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

In this case, the RO has not issued a written decision 
justifying the debt in question and advised the veteran of 
his appellate rights with respect to that issue.  Although 
the June 2002 statement of the case prepared by the Committee 
includes the report of a paid-and-due audit and basic 
explanation as to the creation of the debt, the statement of 
the case is not an adequate substitute for the written 
decision contemplated by the holding of VAOPGCPREC 6-98.  
This opinion is binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Thus, a remand is required in order to allow 
the RO to fully address the validity of the debt, as 
required.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must fully review the validity 
of the overpayment of non-service 
connected disability pension benefits in 
the calculated amount of $23,304.00.  If 
it believes the debt to be valid, it must 
prepare a written decision fully 
justifying the validity of the debt and 
provide the veteran with notice of that 
decision and of his right to appeal it.  
The RO should allow the appropriate time 
period for the veteran to submit a notice 
of disagreement and, if necessary, a 
substantive appeal after the issuance of 
the statement of the case. 

2.  If the RO determines that the debt is 
proper, it should forward the case to the 
Committee for readjudication of the 
veteran's request for waiver of recovery 
of that debt.  If the disposition remains 
unfavorable, the Committee should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


